Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has provided herein an updated grounds of rejection under 35 U.S.C. 103 using a previously cited pertinent prior art, Zayat, as a base reference; Zayat was cited in the office action mailed on 7/12/2021. This rejection was necessitated by amendments made to the claims submitted by Applicant on 10/12/2021. Please see below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayat (US 20050079809) in view of Guillen Cobos (US 20090298402). 
Regarding claim 1, Zayat teaches a trimming tool (Figure 1) comprising:
a floating base (housing 4, see Figure 1) having a first side (bottom of the housing 4) and an opposite, second side (top 4a), a first rail, and a second rail (wherein there are lateral sides of the housing 4) wherein at least the second side (top 4a) of the floating base, the first rail and the second rail define a workspace (interior of the housing 4; see also claim 2 of Zayat, element (b.), reciting a rigid chamber means) having a first opening (please see the opening illustrated in Figures 3A and 4, adjacent the screw 33) and a second opening (bottom opening; see [0024]); and
an apparatus (wherein the device 2 comprises an electric drive motor 6 with a drive shaft 8 and blade holder 10), attached to the floating base (see [0024 and Figure 1), having a head (10) on the second side (top 4a) of the floating base, wherein the floating base (4) and apparatus are configured to remove at least a portion of a foam layer in the workspace (wherein coating 16 is removed from . 
Zayat discloses a structure (10, 12) for removing surfaces and debris from a workpiece. However, Zayat does not explicitly each that the apparatus comprises a milling apparatus having a milling head, wherein the milling head is spring loaded with respect to the floating base such that it is configured to float on the foam layer.
However, from the same or similar field of endeavor, Guillen Cobos (US 20090298402) teaches that a surface grinding machine may comprise a milling machine in paragraph [0006], i.e. a milling apparatus having a milling head, and wherein the milling head is spring loaded (see springs 19 in Figure 3) with respect to the floating base (wherein the frame is displaced and the abrasive tool presses smoothly and constantly due to the floating head 15, see [0009]) such that it is configured to float on the foam layer (wherein the tool head 15 is floating so that the abrasive tool, i.e. the miller, can follow the surface of the element being worked upon, see [0028]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the milling apparatus and spring nature of the tool head as taught by Guillen Cobos into the invention of Zayat. 
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by the teachings of Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the first rail and the second rail include linear portions to maintain the floating base against a surface (wherein the linear sides of element 4 are illustrated in Figures 1 and 3, please also see Figures 3A and 4 regarding maintaining the housing against a surface).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by the teachings of Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the first rail, the second rail, and the floating base are unitary (see element 4, Figures 1 and 3).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by the teachings of Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the floating base includes a collection port configured to allow millings to pass through a collection port opening and out of the workspace, wherein the collection port is connected to a tube configured to provide suction (wherein the top of the housing 4 has a vacuum hose attachment 7 for suction tubes, see [0024] and Figures 1 and 3; see also [0021], [0026]).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by the teachings of Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the milling apparatus includes a handle (please refer to Figures 5 and 6 regarding a handle portion) and a motor (please see motor 6) configured to power the milling head.
Regarding claim 9, all of the limitations recited in claim 1 are rejected by the teachings of Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the milling head is disposed closer to the first opening than the second opening (wherein Figure 2 of Zayat illustrated that the tool and tool head is adjacent the front side of the housing 4, closer to the opening located by screw 33), wherein the first opening is configured to receive the foam layer (wherein the opening on the side of housing 4, as depicted in Figure 3A of Zayat, is configured to resurface the butt end of a workpiece, see Figure 1, workpiece 34 in contact with the cutting element 12 and [0020], [0028]; Examiner recognizes the intended use of the instant invention to remove foam from a surface and cites the above paragraphs such that the tool of modified Zayat uses the opening within Figure 3A to contact and resurface ends of elements; please also see element (b.) in claim 2 of Zayat).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by the teachings of Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the milling head is attached to the floating base by a fastener that extends through the milling head and through an opening in the floating base (please see Figure 1, fastening elements 8, 14, 20; see also Figure 3).
Claims 6-8, 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayat (US 20050079809) in view of Guillen Cobos (US 20090298402) as applied to Claim 1, and in further view of Bornemann (DE-10356731B3), referenced herein to the EspaceNet Translation supplied.
 Regarding claim 6, all of the limitations recited in claim 1 are rejected by Zayat in view of Guillen Cobos. Although modified Zayat teaches a spring biased milling apparatus having a milling head, modified Zayat is silent regarding the specific structure of the milling head. Specifically, modified Zayat does not explicitly teach wherein the milling head includes a plurality of protrusions extending about a circumference of the milling head and a guide surface that protrudes from the bottom of the milling head.
However, from the same or similar field of endeavor, Bornemann teaches wherein the milling head includes a plurality of protrusions extending about a circumference of the milling head and a guide surface that protrudes from the bottom of the milling head (See Figures 1 and 4; see EspaceNet translation disclosing the cutting teeth 4; wherein the milling head has two milling teeth 12 separating the milling head into two halves, wherein there are additionally flutes 7, 8; see also Figures 5-7).

Regarding claim 7, all of the limitations recited in claim 6 are rejected by the teachings of Zayat in view of Guillen Cobos and Bornemann. Modified Zayat further teaches wherein the plurality of protrusions include spikes and the guide surface protrudes from the bottom of the milling head a length equal to the length of one of the plurality of protrusions (see Bornemann: Figure 5, wherein the surface dividing the milling head, i.e. the guide surface, extends along an entire length of a tooth 4; see also lower cutting teeth 5).
Regarding claim 8, all of the limitations recited in claim 6 are rejected by the teachings of Zayat in view of Guillen Cobos and Bornemann. Modified Zayat further teaches wherein the milling head includes a protective coating (see Bornemann: .
Regarding claim 24, all of the limitations recited in claim 1 are rejected by Zayat in view of Guillen Cobos. Although modified Zayat teaches a spring biased milling apparatus having a milling head, modified Zayat is silent regarding the specific structure of the milling head. Specifically, modified Zayat does not explicitly teach wherein the milling head includes a plurality of protrusions arranged in rows.
However, from the same or similar field of endeavor, Bornemann teaches wherein the milling head includes a plurality of protrusions arranged in rows (see Rows 1-4 in Reference Drawing 1; see also [0031] of Bornemann teaching rows of teeth). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bornemann into the combination of Zayat as modified by Guillen Cobos. One would be motivated to do so because the design considerations of the milling head of Bornemann reduces the heating tendencies in milling heads, thereby leaving the milling surfaces undamaged [0011]. Zayat also discloses that a goal of the invention is to provide a rotary resurfacing tool which may simultaneously work on and remove debris from two surfaces [0003]. Bornemann provides cutting edges in the form of both upper cutting teeth (4) and lateral cutting teeth (5), in combination with flutes, see [0030]. Thus, this modification would also provide a milling cutting apparatus which may work on two surfaces simultaneously, i.e. laterally and on the face. Furthermore, the likelihood of producing 

    PNG
    media_image1.png
    401
    609
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 25, all of the limitations recited in claim 24 are rejected by the teachings of Zayat in view of Guillen Cobos and Bornemann. Modified Zayat further teaches wherein the plurality of protrusions are selected from the group of spikes, teeth, and blades (wherein Bornemann teaches that the protrusions are in the form of teeth, see [0030]).
Regarding claim 26, all of the limitations recited in claim 25 are rejected by the teachings of Zayat in view of Guillen Cobos and Bornemann. Modified Zayat further teaches wherein the plurality of protrusions include more than one type of protrusion (wherein the top surface of the milling head has one type of tooth, i.e. teeth . 
Regarding claim 27, all of the limitations recited in claim 1 are rejected by Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the milling head is cylindrical and has a first side adjacent the floating base, and a second side opposite the first side (wherein modified Zayat teaches operating on two surfaces simultaneously, i.e. therein lies the structure of a cylinder; wherein the combination of Guillen Cobos into Zayat teaches a milling head as the selected tool, whereby the milling tool head is located adjacent top 4a). 
Although modified Zayat teaches a spring biased milling apparatus having a milling head, modified Zayat is silent regarding the specific structure of the milling head. Specifically, modified Zayat does not explicitly teach wherein the milling head includes a plurality of protrusions arranged in rows, the plurality of protrusions configured to grind the foam layer. 
However, from the same or similar field of endeavor, Bornemann teaches wherein the milling head includes a plurality of protrusions arranged in rows, the plurality of protrusions configured to grind the foam layer (see Rows 1-4 in Reference Drawing 1; see also [0031] of Bornemann teaching rows of teeth; wherein Examiner recognizes the intended use of the clamed invention to remove a foam layer, whereby the combination of modified Zayat is configured to remove debris or extraneous surfaces from a workpiece). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bornemann 
Regarding claim 28, all of the limitations recited in claim 27 are rejected by the teachings of Zayat in view of Guillen Cobos and Bornemann. Modified Zayat further teaches wherein the milling head includes a smooth guide surface (please see Reference Drawing 1, cladding wall 6) extending from the second side (second side, Reference Drawing 1), and wherein the protrusions extend from the milling head such that the protrusions terminate before the guide surface begins (wherein the cladding wall 6 is smooth and the ‘origin’ or starting point of the rows of teeth 4, 5 coincides with the cladding wall 6 such that they are ‘terminated’). 
Regarding claim 29, all of the limitations recited in claim 27 are rejected by the teachings of Zayat in view of Guillen Cobos and Bornemann. Modified Zayat further teaches wherein the milling head includes a smooth guide (6) surface extending from the second side, and wherein the guide surface extends from the second side a length (L1, Reference Drawing 1) equal to a length of the protrusions.
Regarding claim 30, all of the limitations recited in claim 27 are rejected by the teachings of Zayat in view of Guillen Cobos and Bornemann. Modified Zayat further teaches wherein the milling head includes an opening through its center (see Figure 4 of Bornemann regarding the opening 11), and a fastener attaching the milling head to the floating base (please see Zayat: Figure 1, fastening elements 8, 14, 24, and 24a; see also Figure 3; see also threads 10 of Bornemann).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayat (US 20050079809) in view of Guillen Cobos (US 20090298402) as applied to Claim 1, and in further view of Keller (US 5411433).
 Regarding claim 21, all of the limitations recited in claim 1 are rejected by Zayat in view of Guillen Cobos. Modified Zayat further teaches wherein the first opening is configured to receive the foam layer (Examiner further recognizes that the claims recite intended use of the invention to remove foam, wherein the invention of Zayat is used to remove a surface from a workpiece as well as abut with an end, i.e. for debris removal, specifically using the top opening of element 4; see Figures 1, 3, and 4).
	However, modified Zayat does not explicitly teach that the top opening of housing (4) is wider than a diameter of the milling head.
	However, from the same or similar field of endeavor, Keller teaches wherein the opening of housing (see opening of shield 1 in Figure 9 and Reference Drawing 2) is wider than a diameter of the grinding pad (9), i.e. the equivalent of the milling head of 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Keller into modified Zayat. One would be motivated to do so in order to provide a larger area for a user to view in order to evaluate the workpiece surface during operation (Keller: Col. 4, lines 45-48). The size of the front open portion of a shield or guard is taken under design consideration in direct correlation with the size or configuration of the tool, specifically within the field of sanding, grinding, or resurfacing tools with dust-extracting devices (Keller: Col. 5, lines 1-3 and 46-48). The front section of the shield may have an adequate open section to provide proper viewing of the surface to pad contact (Keller: Col. 6, lines 26-29). Thus, this modification would be recognized as using a known technique, i.e. an altered larger opening of a shield of a resurfacing tool, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 


    PNG
    media_image2.png
    477
    579
    media_image2.png
    Greyscale

Reference Drawing 2
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayat (US 20050079809) in view of Guillen Cobos (US 20090298402) as applied to Claim 1, and in further view of Kundel (US 8480457).
Regarding claim 22, all of the limitations recited in claim 1 are rejected by Zayat in view of Guillen Cobos. Although modified Zayat teaches a bottom opening and a top opening for contact with a butting end, modified Zayat does not explicitly teach that the bottom opening has a trailing edge. Specifically, modified Zayat does not explicitly teach wherein the second opening has a trailing edge, and the trailing edge is above the first and second rails.
	However, from the same or similar field of endeavor, Kundel teaches wherein the second opening (bottom opening) has a trailing edge (see rear debris guard 80, Figure 3) and the trailing edge is above the first and second rails (wherein the rear debris guard 80 is flexible and moves above the side portions of the element 70, see Figures 5 and 6).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kundel into modified Zayat. The trailing edge debris guard of Kundel allows a user to selectively remove or attach the debris guard during use, while also providing similar protection to a user; see Col. 3, lines 36-39 and Col. 4, lines 51-59. The trailing edge debris guard will also not disturb the surface bring prepared by the working apparatus; see Col. 4, lines 53-55. 
Regarding claim 23, all of the limitations recited in claim 22 are rejected by Zayat in view of Guillen Cobos and in further view of Kundel. Modified Zayat further teaches wherein the trailing edge is about ¼ inch above the first and second rails (wherein the debris guard 80 of Kundel is movable, and may be considerably ¼ inch above the sides of the housing 4 of modified Zayat; Kundel: Col. 2, lines 56-62 and Col. 4, lines 51-59 teach that guard 80 adjustably accommodates the workpiece surface; when moving from front to back, as indicated by arrow 22, see Figure 7B; the rear debris guard adjusts not only due to the flexibility of rubber material, but also pivotally adjusts between the position as shown in Figure 7A to a raised position in Figure 7B, and wherein the range of movement along arrow 22 includes at least ¼ inch; Examiner notes that Kundel also teaches that the diameter of element 55 is between 1 ¼ inches to 2 ½ inches in Col. 4, lines 23-35, specifically correlated with the desired pivot angle; thus, the claim limitation of about ¼ inch is met by the combination of prior art. Examiner notes that paragraph [0024] in the Specification of the instant application discloses that the approximate distance is to provide clearance, wherein Kundel specifically notes in the columns cited above that the debris guard 80 will not disturb, scratch, or marr the surface being prepared by the resurfacing tool. Furthermore, the recitation of the range of ‘about ¼ inch’ does not achieve unexpected results considered sufficient to establish a criticality, nor is there evidence of a criticality).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al. (US 10201889); see Col. 2, lines 39-45.
O’Shannessy (US 8777698); see Figure 28.
Cusumano (US 3882644); see Figure 1. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723